Fold

 

 

U.S. Department of Justice _ PROCESS RECEIPT AND RETURN

United States Marshals Service See “Instructions for Service of Process by U.S. Marshal"

 

 

 

PLAINTIFF COURT CASE NUMBER
DRU CAPITAL LLC, ET AL.., 3:20-CV-07696
DEFENDANT TYPE OF PROCESS
EMMANUEL EGBOSIMBA AND SIMPLE ASSURANCE LLC WRIT OF EXECUTION

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE SANTANDER BANK, N.A,
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

1700 NOTHINGHAM WAY, HAMILTON, NJ 08619
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

Number of process to be
oT served with this Form 285 | 4

| EJEZIE LAW FIRM, LLC.

 

 

 

6 SOUTH BROAD STREET, FLOOR 2L Number of parties to be
ELIZABETH, NEW JERSEY 07202 served in this case 4
Check for service
L on U.S.A. 7

 

 

   

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate diss .
All Telephone Numbers, and Estimated Times Available for Service):

SERVE ON SANTANDER BANK, N.A. AND REQUEST THE CHECK IMMEDIATELY.

 

 

 

 

 

Signature of Attorney other Originator requesting service on behalf of: [X] PLAINTIFF TELEPHONE NUMBER
LI DEFENDANT | (215)626-6328 11/24/2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
] acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve >
lero fr US 8S ne wn 18 | Ci Mel 1 dee. w2d

 

 

 

 

 

 

 

I hereby certify and return that | L] have personally served Oo have legal evidence of service, fr executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individudl , company, corporation, etc. shown at the address inserted below.

{11 hereby certify and return that | am unable to locate the individual, company, corporation, etc. named above (See remarks below)

Name and title of individual served (ifnot shown above) C1 A person of suitable age and discretion

ap en residing in 's usual place
HAXa cer Mant hans pl uC then resid g in defendant's usual plac

Address (complete only different than shown above) Date Time

Yigly Pload s+ we 28 Oe
Newand NY Ono) Wasi SRR

 

 

 

 

 

 

 

 

 

 

 

Ae Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
ingluding endeavors) (Amoant of Refund*)
Aco f | 4 t
[, Pfr 6, Po
REMARKS:

 

Wha eeweeging |. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE

 

smn po eos G ty
